Citation Nr: 0722982	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran was notified of and 
scheduled for a travel Board hearing on August 10, 2006, but 
failed to appear at the hearing.  The veteran did not file a 
motion for a new hearing date within 15 days following the 
hearing date. Accordingly, the case will be processed as 
though the request for a hearing has been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in the present case pursuant to the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency, including service medical records.  38 C.F.R. § 
3.159(c)(2).  A review of the file indicates that the 
veteran's service medical records (SMRs) have not been 
associated with the claims file.  It appears that the RO has 
requested the veteran's SMRs records from the National 
Personnel Records Center (NPRC) and that these records have 
been misplaced.  

Given the heightened duty to obtain records in the custody of 
a Federal agency, the Board finds that further efforts should 
be made to locate these records and associate them with the 
claims file, if possible.  

First, the Board notes that there is evidence of record 
suggesting that the records may have, in fact, been 
transferred to the RO in St. Petersburg, Florida, at some 
point in the past, and lost at that location.  Therefore, a 
search should be conducted at that RO to determine whether or 
not the records are, or ever were, in the possession of that 
RO.  A memo detailing the results of this search must be 
included in the claims file.

Furthermore, pursuant to a request by the veteran's 
accredited representative, the RO should contact the 
Jacksonville Naval Air Station, and the appropriate 
facilities in Fort Campbell, Kentucky, and Fort Devens, 
Massachusetts, and inquire as to whether any of those 
facilities may have medical records pertaining to the 
veteran.

The RO should also specifically request the veteran's 
complete service personnel records.  All efforts to obtain 
service medical or personnel records should be clearly 
documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the RO any 
evidence in his possession that might 
substantiate the claims on appeal. 

2.  A search should be conducted at that 
RO in St. Petersburg, Florida, to 
determine whether or not the veteran's 
service medical records are, or ever were, 
in the possession of that RO.  A memo 
detailing the results of this search must 
be included in the claims file.

3.  Attempt to associate the veteran's 
SMRs and personnel records with the claims 
file.  In particular, contact the 
Jacksonville Naval Air Station, and the 
appropriate facilities in Fort Campbell, 
Kentucky, and Fort Devens, Massachusetts, 
and request any medical records pertaining 
to the veteran.  If such records are 
unavailable, a formal finding to such 
effect must be made and placed in the 
claims file.  

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of the 
claims remains unfavorable to the veteran, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran an appropriate period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



